Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 16-22, 24-25, 27-36 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 3/30/22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19, 27, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm (US 20080020138) in view of Ehrich (US 4917786), Mularie (US 4430184) and Gorokhovsky (US 20140076715).
As to claim 16-17, Ramm discloses a vacuum arc source for arc evaporation comprising:
A cathode made of boride (abstract: arc source cathode; paragraph 17, claims 13-14: cathode of Aluminum alloyed with B, or TiB2);
An anode (abstract: discharge activated between cathode and anode);
A body surrounding the cathode to limit movement of the arc on the cathode, the body less preferred by arc discharge (paragraph 18: confinement ring repels spark; figure 2: confinement ring 3).

Ramm, while disclosing a vacuum arc source with anode and boride cathode, is silent as to the composition of the anode.
Ehrich discloses a vacuum arc discharge apparatus comprising a cathode and anode (abstract) in which the anode comprises the same material as the cathode as to avoid contamination during arc discharge (col 4 line 64 to col 5 line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same material for an anode as the cathode, as disclosed by Ehrich, in the system of Ramm, because this reduces sources of contaminants during arc discharge (Ehrich at col 4 line 64 to col 5 line 2).

Ramm, while disclosing a confinement ring surrounding the cathode, as discussed above, is silent as to contact between the ring and cathode.
Mularie discloses a vacuum arc discharge device in which a confinement ring surrounds and contacts the cathode in order to control the arc an provide continuous stable operation (abstract; figure 1: confinement ring 24 and cathode 16; col 2 line 66 to col 3 line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a confinement ring in contact with the cathode, as disclosed by Mularie, in the system of Ramm, because this allows for stable, continuous arc control.

Ramm, while disclosing a confinement ring comprising either non-conductive or conductive metal (paragraph 19, paragraph 28), but is silent as to Mo, Ta, W, Nb and their alloys.
Gorokhovsky discloses a vacuum arc deposition ring in which confinement of the arc is achieved using conductive materials including W, Nb and Mo which can be heated to assist in removal of deposited material form the cathode (paragraph 132 and 139).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive metals of Gorokhovsky, in the system of Ramm, because this allows for arc confinement with a material that can be heated sufficiently to remove deposition material.

As to the claim limitations of the cathode being greater than 98at% boride, Ramm discloses a boride cathode for formation of a boride film, as discussed above but is silent as to specific percentages.  Ehrich discloses knowledge in the art of using an anode with the same composition as the cathode to avoid contamination during film deposition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pure boride cathode, including compositions over 98at%, because Ramm discloses a single material for the composition and Ehrich discloses knowledge in the art of avoiding impurities from other unwanted materials.

As to claim 18, Ramm discloses an anode, but is silent as to a disc shape.
Mularie discloses a vacuum arc deposition apparatus providing arc stability (abstract) in which an annular disc shaped anode is provided (figure 1: anode 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a disc shaped anode, as disclosed by Mularie, in the system of Ramm, because this allows for effective arc generation and stable arc confinement (Mularie at abstract).


	As to claim 19, Ramm discloses TiB2 and aluminum boride (paragraph 17; claims 13-14).

As to claim 20, Ramm discloses a cathode with a cylindrical shape (figure 2: cross section of cathode 1; figure 1: circular end shape) and tapered containment ring (figure 2: ring 3), but is silent as to the containment ring [body] having a prismatic or cylindrical shape.
Mularie discloses a vacuum arc deposition apparatus in which the arc is stabilized by a confinement ring surrounding the target/cathode surface (abstract).  Mularie also discloses knowledge in the art of using various shape configurations for the confinement ring, including tapered and cylindrical shapes (figures 1a-d: containment ring 24, 1a: tapered, 1d: cylindrical) and prismatic shapes (col 4 lines 45-55: use with non-cylindrical targets, including rectangular - where the containment ring would therefore be an annular prismatic shape for the embodiment of figure 1d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cylindrical or prismatic containment rings, as disclosed by Mularie, in the system of Ramm, because this allows for arc containment (Mularie at abstract).
As to claim 21, Mularie discloses cylindrical cathode and surrounding cylindrical containment ring (figure 1d).
As to claim 24, Mularie discloses embodiments with the containment ring extending over the cathode and with the two being coplanar (figure 1a-b: containment ring above cathode vs figure 1c-d: ring and cathode coplanar).
As to claim 25, Mularie discloses the body having a greater height than the cathode (figure 1d).
	As to claim 27, Ehrich discloses using the same material for anode and cathode to avoid contamination (Ehrich at col 4 line 64 to col 5 line 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use over 99at% same materials, as any amount under 100% material of the same composition increases the material available as impurity in opposition to the teachings of Ehrich.

	As to claim 30, Ramm is silent as to an ignition pin.
Ehrich discloses an auxiliary anode movable to ignite the arc discharge, with the auxiliary anode illustrated as ending in a narrow wire-shaped end (figure 1: anode 28; col 7 lines 65-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ignition anode with pin shape, as disclosed by Ehrich, in the system of Ramm, because this allows for igniting the arc discharge.
	As to claim 31, Ehrich illustrates the ignition anode end having a diameter far smaller than the radius of the confinement structure (figure 1: anode 28 end vs shield 20).
	As to claims 32-33, Ehrich discloses arc discharge with electrical power concentration [field] requiring no magnetic fields from external sources necessary (col 6 lines 50-56).
	As to claims 34-35, Ramm discloses deposition of a layer by the vacuum arc system on a cutting tool (abstract; paragraph 54: layer on drilling/milling tools).
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of Ehrich and Mularie, as applied to claim 20 above, and further in view of Vukanovic (US 4536640).
As to claim 22, Ramm is silent as to a tapered cathode.
Vukanovic discloses an arc deposition apparatus in which a tapered cathode is positioned adjacent an anode to form a plasma jet for deposition with higher deposition rates for uniform deposition (abstract; col 2 lines 10-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tapered cathode shape, as disclosed by Vukanovic, in the system of Ramm, because this allows for increased deposition rates with uniformity (Vukanovic at abstract; col 2 lines 10-21).

Claims 28 is are rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of Ehrich, as applied to claim 16 above, and further in view of Beilis (US 20100230276).
As to claim 28, Ramm and Ehrich are silent as to the anode overlapping the cathode and having an aperture for material flux.
Beilis discloses a vacuum arc device in which a cathode has an overlapping annular anode to form an area with improve plasma generation for deposition (abstract; paragraph 1; paragraph 7; figures 2a-b: cathode 230 with anode 220 with aperture 270).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an overlapping anode structure, as disclosed by Beilis, in the system of Ramm, because this allows for improved plasma generation density (Beilis at abstract, paragraphs 1 and 7).

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of Ehrich, as applied to claim 16 above, and further in view of Holland (US 7672355).
As to claim 29, Ramm and Ehrich are silent as to the cathode to anode distance.
Holland discloses a vacuum arc deposition system in which the cathode and anode are spaced 0.5 to 4mm to obtain arc discharge (abstract; col 3 lines 12-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gap distance of Holland, in the system of Ramm and Ehrich, because this allows for generation of arc discharge between a cathode and anode.

Allowable Subject Matter
Claim36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	While the prior art discloses knowledge in the art of ring shaped anodes and triggers, none of the prior art teaches nor suggests all of the required features of the independnetn claim with a ring shaped anode having a slit for a trigger/ignition finger.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection, as discussed above.  Gorokhovsky, as discussed above, discloses knowledge in the art of using refractory metals, such as those required by instant claim 16, to confine an arc on a cathode and allow for higher temperatures for re-evaporation of deposition material formed on the confinement structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794